

SUBSCRIPTION AGREEMENT


This Subscription Agreement dated as of January 16, 2006 (the “Agreement”) is
entered into by and among U.S. Wireless Data, Inc., a Delaware corporation (the
“Company”), and the individuals and entities listed on Exhibit A hereto (the
“Purchasers”).


BACKGROUND
 
WHEREAS, the Company is offering in a private placement to “accredited
investors” (as such term in defined in Regulation D (“Regulation D”) promulgated
under the Securities Act of 1933, as amended (the “Securities Act”)) $1,000,000
of units consisting of (i) one share of common stock, $0.01 par value per share,
of the Company (the “Common Stock”) and (ii) one Warrant (the “Warrant”) to
purchase, at an exercise price of $2.00 per share, one full share of Common
Stock (each unit is being sold at an offering price of $1.00 per unit (the
“Units”)) (the “Offering”) (provided that the Company reserves the right to sell
up to an additional 1,000,000 Units);


WHEREAS, the Purchaser desires to purchase that number of Units set forth on the
signature page hereof on the terms and conditions hereinafter set forth and on
the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto agree as follows:


  1.     Authorization and Sale of Units.


1.1     Authorization. The Company has, or before the Initial Closing (as
defined in Section 2) will have, duly authorized the sale and issuance, pursuant
to the terms of this Agreement, of (a) up to 2,000,000 shares of its Common
Stock; and (b) Warrants to purchase up to 2,000,000 shares of Common Stock in
the form attached hereto at Exhibit B.


1.2     Sale of Units; for Units. Subject to the terms and conditions of this
Agreement, at the applicable Closing, the Company will sell and issue to each of
the Purchasers, and each of the Purchasers will purchase the number of Units set
forth opposite such Purchaser’s name on Exhibit A for the purchase price of
$1.00 per Unit. The shares of Common Stock and the Warrants being sold under
this Agreement are sometimes hereinafter collectively referred to as the
“Securities.” The Company’s agreement with each of the Purchasers is a separate
agreement, and the sale of Units to each of the Purchasers is a separate sale.
 

--------------------------------------------------------------------------------


To subscribe for Units, this Agreement must be properly completed, executed and
delivered to [American Stock Transfer and Trust Company, 59 Maiden Lane, New
York, NY 10038, Attention: _________], accompanied by a check payable to
“American Stock Transfer and Trust Company, Escrow Agent for U.S. Wireless Data,
Inc.” (the “Escrow Agent”). A Purchaser desiring to deliver the purchase price
for the Units in the form of wire transfer shall wire to the Escrow Agent at:
[Name of Bank], [Address], ABA# [_______], Account # [_______], Attention:
[_________]. [The minimum amount is $________, although, with the consent of the
Company, Purchasers may subscribe for, and the Company, in its sole discretion,
may accept less than the minimum amount.] If the purchase price is paid by wire
transfer, the Purchaser shall (i) include the Purchaser's name in the wire
transfer instructions; and (ii) request from the bank or other financial
institution that is originating the transfer the federal wire number with
respect to the and retain that number for future reference.
 
1.3     Use of Proceeds. The Company will use the proceeds from the sale of the
Units for working capital and general corporate purposes.


2.     The Closing. The initial closing of the sale and purchase of 1,000,000
Units under this Agreement shall take place at such time and place as the
Company may designate (the “Initial Closing,” and the date on which the Initial
Closing occurs, the “Initial Closing Date”). Following the Initial Closing Date,
and up to January 16, 2006, the Company may hold additional closings (each, with
the Initial Closing, a “Closing”, and each such date, with the Initial Closing
Date, a “Closing Date”) at such places and times as designated by the Company
until the earlier of (i) such time as the Company has sold up to an additional
1,000,000 Units or (ii) January 16, 2006. There is no assurance that any
additional Units will be sold.


Promptly following the applicable Closing, the Company shall deliver to each of
the Purchasers a certificate for the number of shares of Common Stock and
warrant agreements for the number Warrants being purchased by such Purchaser,
registered in the name of such Purchaser, against payment to the Company of the
purchase price therefor by check or wire transfer, as specified in Exhibit A.


The Purchaser hereby authorizes and directs the Company to deliver the
Securities to be issued to the Purchaser pursuant to this Agreement directly to
the residential or business address indicated on the signature page hereto.


3.     Representations of the Purchasers. Each of the Purchasers severally
represents and warrants to the Company as follows:


(a)     The Purchaser has received and carefully reviewed such information and
documentation relating to the Company that the Purchaser has requested,
including without limitation, the Company’s filings with the United States
Securities and Exchange Commission (the “Commission”).


(b)     The Purchaser has had a reasonable opportunity to ask questions of and
receive answers from the Company concerning the Company and the Offering, and
all such questions, if any, have been answered to the full satisfaction of the
Purchaser.


(c)     The Purchaser understands that the Company has determined that the
exemption from the registration provisions of the Securities Act provided by
Regulation D is applicable to the offer and sale of the Securities, based, in
part, upon the representations, warranties and agreements made by the Purchaser
herein.


(d)    Except as set forth herein, no representations or warranties have been
made to the Purchaser by the Company or any agent, employee or affiliate of the
Company and in entering into this transaction, the Purchaser is not relying upon
any information other than the results of independent investigation by the
Purchaser.


2

--------------------------------------------------------------------------------


(e)     The Purchaser has full power and authority to execute and deliver this
Agreement and to perform the obligations of the Purchaser hereunder and this
Agreement is a legally binding obligation of the Purchaser in accordance with
its terms.



   
(f)
  Regulation D.



(i)     The Purchaser understands and acknowledges that: (A) the Securities
acquired pursuant to this Agreement have not been registered under the
Securities Act and are being sold in reliance upon an exemption from
registration afforded by Regulation D; and that such Securities have not been
registered with any state securities commission or authority; (B) pursuant to
the requirements of Regulation D, the Securities may not be transferred, sold or
otherwise exchanged unless in compliance with the provisions of Regulation D
and/or pursuant to registration under the Securities Act, or pursuant to an
available exemption thereunder; and (C) other than as set forth in Section 5.1
of this Agreement, the Company is under no obligation to register the Securities
under the Securities Act or any state securities law, or to take any action to
make any exemption from any such registration provisions available.

                (ii)     The Purchaser is an accredited investor within the
meaning of Rule 501 of Regulation D, is knowledgeable, sophisticated and
experienced in making, and is qualified to make, decisions with respect to
investment shares representing an investment decision like that involved in the
purchase of the Securities.
 
                (iii)     The Purchaser is purchasing the Securities for his,
her or its own account for investment only and has no intention of selling or
distributing the Securities and no other person has any interest in or
participation in the Securities or any right, option, security interest, pledge
or other interest in or to the Securities. The Purchaser recognizes that an
investment in the Securities involves a high degree of risk, including a risk of
total loss of the Purchaser. The Purchaser understands, acknowledges and agrees
that it must bear the economic risk of its investment in the Securities for an
indefinite period of time and has knowledge and experience in financial and
business matters such that it is capable of evaluating the risks of the
investment in the Securities and the Purchaser understands, acknowledges and
agrees that prior to any such offer or sale, the Company may require, subject to
the fulfillment of the Company’s obligations under Section 6 of this Agreement,
as a condition to effecting a transfer of the Securities, an opinion of counsel,
acceptable to the Company, as to the registration or exemption therefrom under
the Securities Act and any state securities acts, if applicable.
 
                (iv)     The Purchaser acknowledges that the Securities will
bear a legend in substantially the following form:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR TNX TELEVISION HOLDINGS, INC. SHALL HAVE RECEIVED AN
OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES
ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT
REQUIRED.


3

--------------------------------------------------------------------------------


(g)    Neither the Purchaser, nor any affiliate of the Purchaser or any person
acting on his, her or its behalf, has recently sold shares of unregistered
Common Stock of the Company.


4.     Condition to the Obligations of the Company. The obligations of the
Company under Section 1.2 of this Agreement are subject to fulfillment, or the
waiver, of the following condition on or before the Closing:


4.1     Accuracy of Representations and Warranties. The representations and
warranties of the Purchasers contained in Section 3 shall be true on and as of
the Closing Date with the same effect as though such representations and
warranties had been made on and as of that date (except that any representation
or warranty expressly stated to have been made or given as of a specific date
need be true only as of such date).


5. Covenants of the Company.


5.1     Piggyback Registration Rights. If at any time the Company shall
determine to register under the Securities Act any of its securities (other than
on Form S-8 or Form S-4 or their then equivalents and other than shares to be
issued solely (i) in connection with any acquisition of any entity or business
(ii) upon the exercise of stock options, or (iii) pursuant to employee benefit
plans), it shall send to each holder of Registrable Shares (as defined below),
including each holder who has the right to acquire Registrable Shares, written
notice of such determination and, if within thirty (30) days after receipt of
such notice, such holder shall so request in writing, the Company shall use its
commercially reasonable efforts to include in such registration statement all or
any part of the Registrable Shares such holder requests to be registered
therein; provided that, if, in connection with any offering involving an
underwriting of Common Stock to be issued by the Company, the managing
underwriter shall prohibit the inclusion of shares of Common Stock by selling
holders in such registration statement or shall impose a limitation on the
number of shares of such Common Stock which may be included in any such
registration statement because, in its judgment, such limitation is necessary to
effect an orderly public distribution, and such limitation is imposed pro rata
with respect to all securities whose holders have a contractual, incidental
(“piggyback”) right to include such securities in the registration statement and
as to which inclusion has been requested pursuant to such right and there is
first excluded from such registration statement all shares of Common Stock
sought to be included therein by (i) any holder thereof not having any such
contractual, incidental registration rights, and (ii) any holder thereof having
contractual, incidental registration rights subordinate and junior to the rights
of the holders of Registrable Shares, the Company shall then be obligated to
include in such registration statement only such limited portion (which may be
none) of the Registrable Shares with respect to which such holder has requested
inclusion hereunder. “Registrable Shares” means the shares of Common Stock
included in the Units and the shares of Common Stock underlying the Warrants
included in the Units; provided, however, that shares of Common Stock shall
cease to be Registrable Shares upon any sale of such shares pursuant to (i) a
registration statement filed under the Securities Act, or (ii) Rule 144
promulgated under the Securities Act.


4

--------------------------------------------------------------------------------


5.2     Reservation of Common Stock. The Company shall reserve and maintain a
sufficient number of shares of Common Stock for issuance upon exercise of all of
the outstanding Securities.


6.     Transfer of Securities. The Subscriber is aware that the Company will
make a notation in its appropriate records and issue “stop transfer”
instructions to its transfer agent with respect to the restrictions on the
transferability of such Securities.


(a)     The Purchaser understands that this subscription is not binding upon the
Company until the Company accepts it, which acceptance is at the sole discretion
of the Company and is to be evidenced by the Company’s execution of this
Agreement where indicated. This Agreement shall be null and void if the Company
does not accept it as aforesaid. In the event the Company does not accept the
Offering proceeds, the Offering will not be completed and all Offering proceeds
will thereafter be promptly returned to the Purchasers without interest or
deduction. The undersigned understands that the Company may, in its sole
discretion, reject this subscription, in whole or in part, and/or reduce this
subscription in any amount and to any extent, whether or not pro rata reductions
are made of any other investor’s subscription.


      (b)     Subject to applicable state securities laws, the subscription
delivered to the Company by the Purchaser pursuant to this Agreement is not
subject to revocation by the Purchaser, but may be rejected by the Company, in
whole or in part, in the Company’s sole discretion, in which event the purchase
price and execution copy of this Agreement submitted will be returned (by mail)
to the undersigned without interest or deduction within 15 business days
thereafter.
 
7.     The Shares are subject to standard anti-dilution provisions in the event
of forward or reverse stock splits or recapitalizations. For example, if the
Company engages in a two for one reverse stock split, a holder of 100,000 Shares
will be affected as follows:


Pre-Split Ownership:


100,000 Shares


Post-Split Ownership:


50,000 Shares


8.     Miscellaneous.


8.1     Successors and Assigns. This Agreement and any rights and obligations
hereunder may not be transferred or assigned by the Purchaser without the prior
written consent of the Company. This Agreement shall inure to the benefit of,
and be binding upon the Company and the Purchaser and their respective heirs,
legal representatives and permitted assigns.


8.2     Survival. All representations and warranties and all covenants,
agreements and obligations made by the Company or the Purchasers in this
Agreement, or in any instrument or document furnished in connection with this
Agreement or the transactions contemplated hereby, shall survive the Closing and
any investigation at any time made by or on behalf of any indemnified party.


5

--------------------------------------------------------------------------------


    8.3.     Indemnification. The Purchaser agrees to indemnify the Company and
hold it harmless from and against any and all losses, damages, liabilities,
costs and expenses which it may sustain or incur in connection with the breach
by the Purchaser of any representation, warranty or covenant made by the
Purchaser .


8.4     Notices. All notices or other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered personally or
mailed by certified or registered mail, return receipt requested, postage
prepaid, as follows:


(a)     If to the Company, to U.S. Wireless Data, Inc., c/o Trinad Capital, 153
East 53rd Street, 48th Floor, New York, New York 10022, Attention: Chief
Executive Officer or to such other address as the Company or the undersigned
shall have designated to the other by like notice.


(b)     If to a Purchaser, at his, her or its address set forth on Exhibit A, or
at such other address or addresses as may have been furnished to the Company in
writing by such Purchaser.


8.5     Entire Agreement. This Agreement and the Warrant embody the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersede all prior agreements and understandings
relating to such subject matter.


8.6     Amendments and Waivers. Except as otherwise expressly set forth in this
Agreement, any term of this Agreement may be amended and the observance of any
term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively) with the written consent of
the Company and the majority of the Purchasers. No waivers of or exceptions to
any term, condition or provision of this Agreement, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition or provision.


8.7     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall be one and the same document.


8.8     Section Headings. The section headings are for the convenience of the
parties and in no way alter, modify, amend, limit, or restrict the contractual
obligations of the parties.


8.9     Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.


8.10     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
[signature page to follow]


6

--------------------------------------------------------------------------------


 

 

 SIGNATURE PAGE    Date Signed: __________ , 200_        Number of Units:  
 _____________        Multiplied by Offering Price Per Unit:    x  $1.00       
 Equals Amount:
 =  $____________________
               Signature  
 Second Signature
(if purchasing jointly)
 
 
     Printed Name    Printed Second Name
 
 
     Entity Name    Entity Name
 
 
     Address    Address
 
 
     City, State and Zip Code    City, State and Zip Code
 
 
     Telephone-Business    Telephone-Business
 
 
     Facsimile-Business    Facsimile-Business
 
 
     Tax ID # or Social Security #    Tax ID # or Social Security #        Name
in which securities should be issued:  

     


--------------------------------------------------------------------------------




This Agreement is agreed to and accepted as of January 16, 2006.



        U.S WIRELESS DATA, INC.  
   
   
    By:   /s/ Robert Ellin  

--------------------------------------------------------------------------------

Name: Robert Ellin   Title: Chief Executive Officer

 


--------------------------------------------------------------------------------




EXHIBIT A
List of Purchasers





 
 
Name and Address
of Purchaser
 
No. of Units
 
Aggregate
Purchase Price
   
$
   
$
   
$
   
$
   
$
   
$
   
$
   
 
$
   
$
 
TOTALS:
 
 
$
 





--------------------------------------------------------------------------------



EXHIBIT B


Warrant
 
 